NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: June 22, 2022


S21Z0916. INQUIRY CONCERNING JUDGE ERIC W. NORRIS.


        PER CURIAM.

        This judicial discipline matter is before the Court following a

report and recommendation from the Hearing Panel (“Panel”) of the

Judicial Qualifications Commission (“JQC”) to resolve formal

charges brought by the Director of the JQC against Judge Eric W.

Norris of the Superior Court for the Western Judicial Circuit (Clarke

and Oconee counties). A majority of the Panel recommended that

Judge Norris issue a public apology for violating Rules 1.2 (A) and

2.8 (B) of the Georgia Code of Judicial Conduct, with the dissent

recommending censure from this Court along with a public apology.

The Director excepts to the recommended sanction, asserting that a

public reprimand is appropriate. For the reasons stated below, we

disagree that a public apology or a censure is an appropriate
sanction and order that Judge Norris be publicly reprimanded.

     1. The relevant facts, as found by the Panel, are not in dispute.

On July 5, 2019, the Athens Banner-Herald published an article

about a defendant who had an outstanding bench warrant for failing

to appear in court for the retrial of his rape charges. Judge Norris

had presided over the first trial, which resulted in a mistrial, and

released the defendant on his own recognizance. On that same day,

Nathan Owens, a bail bondsman who works in Clarke and Oconee

counties, reposted the story to his personal Facebook page and to a

large Facebook group called “Overheard at UGA”; Owens included

his thoughts of Judge Norris’s handling of the case and his opinion

that the defendant should not have been released on his own

recognizance. Owens’s post gained a lot of attention, eventually

prompting Judge Norris to contact another bondsman, John Elliott,

in an effort to get in contact with Owens. On July 9, at the suggestion

of Elliott, Owens texted Judge Norris, and Judge Norris told Owens

to meet him in his office at 9:00 a.m. the following morning.

     On the morning of July 10, Owens went to the courthouse with

                                  2
Elliott and another bondsman, Scott Hall. When the trio arrived at

Judge Norris’s chambers, an armed deputy took their cell phones.

Judge Norris then arrived, visibly upset, and instructed Elliott and

Hall to remain in the lobby while Owens went into Judge Norris’s

office. A deputy stood in the only apparent doorway. With his lip

quivering and hands shaking, Judge Norris instructed Owens to “sit

down and listen to what I have to say.” In a raised voice, Judge

Norris began reading from the statutory bondsman code of conduct,

which he had printed out in preparation for the meeting. Becoming

nervous, Owens requested to have his lawyer present, but Judge

Norris ignored this request. Instead, Judge Norris allowed Elliott

and Hall to come into his office, and Owens asked them to witness

that he wanted to leave or have his attorney present. Owens felt

that he was not free to leave, sat quietly, and did not respond to

Judge Norris’s berating. Ultimately, Judge Norris went on for about

30 minutes, chastising and lecturing Owens, implying that Owens

did not have “good moral character,” insinuating that Judge Norris

had the power to affect Owens’s livelihood as a bondsman, and

                                 3
reprimanding Owens for attacking him online and spreading “fake

news” about the rape case.

     Owens subsequently filed a complaint against Judge Norris

with the JQC. After an investigation, the Director of the JQC filed

formal charges against Judge Norris on May 12, 2020, alleging that

Judge Norris violated Article VI, Section VII, Paragraph VII of the

Georgia Constitution of 1983, along with Canon 1 and Rules 1.2 (A),

1.3, and 2.8 (B) of the Georgia Code of Judicial Conduct. Judge

Norris and the Director subsequently negotiated a proposed

settlement to resolve these charges pursuant to a JQC Rule 23

discipline-by-consent agreement, which the Panel submitted to this

Court for review. However, on August 24, 2020, this Court rejected

the consent agreement, with direction to the JQC, in a confidential

order. See Rule 23 (D).

     On March 31, 2021, the Director filed superseding formal

charges against Judge Norris, which asserted violations of Rule 1.2

(A) and Rule 2.8 (B) of the Code of Judicial Conduct based on his



                                 4
meeting with Owens.1 On November 22 and 23, 2021, the Panel held

a public hearing on the formal charges. See JQC Rule 24 (C). The

Panel submitted its report and recommendation to this Court on

February 3, 2022, with the majority and the dissent disagreeing on

the appropriate sanction. However, both the majority and the

dissent agreed on the factual findings and the legal conclusions that

Judge Norris had violated both Rules 1.2 (A) and Rule 2.8 (B) and

that discipline is warranted because there was clear and convincing

evidence that Judge Norris engaged in “willful misconduct in office”

and in conduct “prejudicial to the administration of justice which

brings the judicial office into disrepute.” Ga. Const. of 1983, Art. VI,

Sec. VII, Par. VII (a); see also JQC Rules 6 (A) (1) and (5).

Specifically, the Panel reasoned that the evidence showed that the

meeting was not a “sudden unplanned encounter in which Judge




      1 Rule 1.2 (A) requires judges to “act at all times in a manner that
promotes public confidence in the independence, integrity, and impartiality of
the judiciary.” Rule 2.8 (B) requires judges to be “patient, dignified, and
courteous to litigants, jurors, witnesses, lawyers, and others with whom they
deal in their official capacity.” The Director did not allege any charges based
on Judge Norris’s discussion about an ongoing case. See Rule 2.9 (A).
                                      5
Norris unexpectedly and spontaneously lost his temper”; instead,

the meeting was “deliberate and largely premeditated” and went on

for 30 minutes, despite Owens’s request to leave or have an attorney

present.

      The JQC Director filed a notice of exceptions, objecting only to

the Panel’s recommendation for a public apology and arguing for a

sanction of a public reprimand; Judge Norris did not file a notice of

exceptions, thereby accepting the Panel’s factual findings and legal

conclusions. See JQC Rule 24 (F). This matter is now ripe for

decision. See JQC Rule 25 (D) (1).

      2. Because all of the parties agree that Judge Norris violated

Rules 1.2 (A) and 2.8 (B) and that discipline is warranted, and our

review of the record supports those conclusions,2 the question that


      2  Although the Panel Report stated that judges must bear public
criticism “with grace (or at least stoicism),” we note that a judge’s defense of
himself and his reputation against public criticism is not necessarily, on its
own, a rule violation. Elected judges are afforded First Amendment
protections, at least with regard to their campaign activities. See e.g.,
Williams-Yulee v. Fla. Bar, 575 U.S. 433, 443 (II) (135 SCt 1656, 191 LE2d 570)
(2015) (“[S]peech about public issues and the qualifications of candidates for
elected office commands the highest level of First Amendment protection.”).
However, Judge Norris went beyond simply defending his reputation, using his

                                       6
remains is the appropriate discipline to be imposed in this case. In

its recommendation of a public apology to Owens, the Panel majority

points to JQC Rule 6 (B) (8), which provides that “other appropriate

disciplinary action” may be levied against a respondent who has

committed judicial misconduct. The Panel majority asserts that,

because Judge Norris already had a public hearing in which he

acknowledged his mistakes and misconduct, a public reprimand

would carry less weight and thus a public apology is more

appropriate. We disagree. See JQC Rule 25 (D) (2) (This Court “may

accept, reject, or modify in whole or in part the findings and

conclusions of the Hearing Panel.”).

     Georgia cases imposing discipline for non-habitual acts of

intemperance, violating Rules 1.2 (A) and 2.8 (B), have involved

yelling, vulgar language, or improper physical contact, along with

other rule violations, and sanctions have ranged from a public

reprimand to a 30-day suspension. See Inquiry Concerning Judge



power and authority as a judicial officer to summon Owens to his chambers for
a meeting, to threaten and intimidate Owens, and to discuss a pending case.
                                     7
Cary Hays III, 313 Ga. 148, 149-50 (868 SE2d 792) (2022) (imposing

30-day suspension and public reprimand for judge’s Rule 1.1, 1.2 (A),

and 2.8 (B) violations; intemperate conduct violating Rule 2.8 (B)

was judge’s verbal exchange with the defendant followed by judge

physically “grabbing [the defendant] and pushing him against the

wall”); Inquiry Concerning Judge Eddie Anderson, 304 Ga. 165, 166,

168 (816 SE2d 676) (2018) (imposing public reprimand where

respondent “yelled” at litigant and “threatened [him] with an

adverse judgment and court costs if litigation ensued”); In re

Broome, 245 Ga. 227, 227-28 (264 SE2d 656) (1980) (ordering 30-day

suspension where respondent “used derogatory language” towards

another judge from the bench and proceeded to go into the other

judge’s office and “berate[] and abuse[] him with vulgar and obscene

language which was heard by several other persons”). We have not

found, and the Panel majority does not cite, any judicial discipline

case in Georgia in which a public apology has been imposed as a




                                 8
sanction.3

     While we are also unable to find a Georgia case where a

respondent like Judge Norris exhibited planning or pre-meditation

before his or her intemperate behavior, courts in other jurisdictions

have imposed a range of sanctions against judges for acts of

intemperance where the conduct required some planning, including

public reprimand, censure, and suspension. For example, in In re

Hair, 436 SE2d 128 (N.C. 1993), the judge called a lawyer into his

chambers and, in an angry tone, reprimanded him because the

lawyer’s firm was assisting the judge’s wife in divorce proceedings

against him. See id. at 153. A year later, following a hearing which

concluded his divorce case, the judge confronted two standby

witnesses inside the district attorney’s office, “stat[ing] to [the

standby witnesses] in an angry, trembling voice while pointing his

finger in their direction that he did not appreciate their not


     3  It is not surprising that no Georgia disciplinary case has required a
public apology as a sanction because a compelled apology is not listed as a
potential sanction in the JQC Rules; rather, the Panel majority decided to
fashion a sanction pursuant to the catchall “other appropriate disciplinary
action” provision in JQC Rule 6 (B) (8).
                                     9
testifying[,] which he considered disloyal.” Id. at 152. The North

Carolina Supreme Court imposed a censure for this conduct which

violated several rules, including North Carolina’s version of our Rule

2.8 (B). See also Office of Disciplinary Counsel v. Hoague, 725 NE2d

1108, 1110 (Ohio 2000) (imposing a six-month suspension for the

judge’s one-time misuse of the authority of his office where he

observed reckless driving and proceeded to, “[o]n court letterhead, .

. . ma[k]e false statements to intimidate [the car’s driver and

passenger] into appearing before him so that he could personally

reprimand them”; suspension was stayed provided that the judge

engage in no further code violations)4; In re Cox, 532 A2d 1017, 1018

(Me. 1987) (imposing a reprimand for the judge’s violation of the

Maine canon similar to our Rule 2.8 (B), along with other code

violations, where the judge called the police officer handling his son’s

criminal case into his chambers and proceeded to “shout and swear”



     4  Notably, Hoague was a divided decision of the Ohio Supreme Court,
with five justices concurring in the stayed sentence and three justices who
would have imposed a public reprimand.

                                    10
at the officer). However, we have not found any cases in which a

public apology, without more, has been imposed for similar conduct.5

      Likewise, although the dissent to the Panel’s recommendation

asserts that a censure should be imposed, the dissent does not cite

any authority other than the JQC rules for imposing that discipline.6

Only one reported decision of our Court, issued under the previous

version of the JQC Rules, mentions censure as a form of discipline,

but it is unclear whether a censure was ultimately imposed in that

case as the Court ordered that “a letter of admonition be written to

the respondent by the Chief Justice of this Court.” In re Judge No.

490, 249 Ga. 428, 429 (291 SE2d 547) (1982). Moreover, other than

In re Hair, 436 SE2d at 131, discussed above, and In re Inquiry



      5  The Florida Supreme Court has ordered that judges write personal
letters of apology to each of the attorneys or parties that they offended by their
intemperate conduct, but the court also required a public reprimand in each of
those cases. See, e.g., In re Contini, 205 S3d 1281, 1285 (Fla. 2016); In re Shea,
110 S3d 414, 419 (Fla. 2013); Inquiry Concerning a Judge (Schapiro), 845 S2d
170, 174 (Fla. 2003).
       6 The terminology section of the JQC Rules defines censure as “a

reprimand by the Supreme Court in the form of written decision which shall
be imposed by the Supreme Court on the judge in person in open court.”
“[C]ensure by the Supreme Court” is then listed as a potential sanction that
may be imposed for misconduct. JQC Rule 6 (B) (4).
                                       11
Concerning a Judge, 195 S3d 1129, 1130-32 (Fla. 2016), where the

Supreme Court of Florida ordered the respondent judge “to appear

before [the court] for the administration of a public reprimand” for

the respondent’s “berat[ing] and belittle[ing]” of a domestic violence

victim who failed to respond to a subpoena to testify against her

abuser, we have not found any other cases where a censure or

similar sanction before a state supreme court has been imposed.

     Here, Judge Norris’s violations were based on non-habitual

conduct, with no evidence that he used vulgar language or engaged

in any sort of physical altercation on the occasion in question. But

Judge   Norris’s   deliberate   and   conscious   planning   of   this

confrontation is particularly problematic, as his misconduct was not

the result of a sudden or brief loss of temper. In fact, Owens’s

Facebook post was posted a full five days before the meeting with

Judge Norris, Judge Norris had to reach out to another bondsman

to get in contact with Owens, Owens and Judge Norris exchanged

multiple texts to arrange the meeting, Judge Norris set the meeting

in his chambers, during business hours, Judge Norris printed out

                                 12
the statutory bondsman code of conduct, and then Judge Norris

delivered an angry 30-minute monologue in a raised voice while

Owens was required to sit and listen with an armed deputy standing

in the doorway. Judge Norris also denied Owens’s request to leave

or have an attorney present and intimated that Judge Norris could

harm Owens’s position as a bail bondsman. Moreover, Judge Norris

“offered various justifications for his meeting with Owens,” but the

Panel found the testimony “inconsistent and contradicted by other

evidence.” Panel Report at 10. Thus, unlike the judge in Hays, Judge

Norris has not fully accepted responsibility for this incident.

     In mitigation, the Panel considered Judge Norris’s long record

of “honorable public and military service,” as well as the fact that

Judge Norris seems to be well-respected in his chambers, among his

peers, and “generally in the Athens community.” Panel Report at 16.

Moreover, the Panel found that “this case appears to have been a

lone (but significant) incident.” Id.

     However, as noted in the Panel Report and Dissent, Judge



                                   13
Norris has not apologized to Owens for his conduct,7 and to the

contrary, Judge Norris has offered a number of excuses for the

meeting, which the Panel did not find to be credible. Judge Norris’s

failure to apologize to Owens on his own initiative suggests that a

public apology compelled by this Court, even if permissible, would

be insincere at best.8 Cf. Hays, 313 Ga. at 150 (noting that the judge



      7  Judge Norris did apologize to one of the other bail bondsmen who
witnessed his tirade.
       8 We note that Judge Norris does not raise any objection to a compelled

public apology under the First Amendment or its analogue in the Georgia
Constitution, and we do not express any opinion on that issue here. Compare
United States v. Clark, 918 F2d 834, 848 (9th Cir. 1990) (holding that the
requirement of a public apology, as a probation condition, was “reasonably
related to the permissible end of rehabilitation” and therefore “not an abuse of
discretion” which would violate the First Amendment); State v. K.H.-H., 353
P3d 661, 666 (Wash. Ct. App. 2015) (requiring defendant to write a letter of
apology to the victim “did not violate [the defendant’s] First Amendment
rights” because “the juvenile court imposed the challenged condition [i.e., the
apology] for the purpose of rehabilitat[ion]”) with Dahn v. Adoption Alliance,
164 FSupp. 3d 1294, 1318 (D. Colo. 2016) (declining to grant plaintiff’s request
for injunctive relief in the form of a public apology because that “remedy would
be inappropriate in this case,” particularly in light of “the constitutional
implications attendant to enjoining a party to make statements that may run
contrary to his or her beliefs”), rev’d on other grounds, 867 F3d 1178 (10th Cir.
2017); Defend Affirmative Action Party (DAAP) v. Regents of Univ. of Cal., Case
No. 16-cv-01575-VC, 2016 U.S. Dist. LEXIS 60085, at *2 (N.D. Cal. May 4,
2016) (“A court order requiring an apology would, in addition to being
ridiculous, almost certainly be a First Amendment violation of its own.”); K.H.-
H, 353 P3d at 667 (Bjorgen, A.C.J., dissenting in part) (asserting that
“requiring [the defendant] to write a letter of apology and confession offends
the First Amendment”).
                                       14
had “forthrightly accepted full responsibility for this isolated, but

serious, incident”).

     On the other hand, we have found no Georgia authority – and

only two cases in other jurisdictions – requiring a censure under

circumstances similar to these. The JQC Rules contemplate that a

censure by this Court is similar to a public reprimand, with the

difference being the court imposing the reprimand. See Terminology

section of the JQC Rules (defining “Censure” as a reprimand “which

shall be imposed by the Supreme Court on the judge in person in

open court” and “Public Reprimand” as a reprimand “which shall be

imposed in person in open court by a judge selected by the Supreme

Court”). Thus, in our view, censure should generally be reserved as

a sanction for judges of statewide jurisdiction, while a public

reprimand imposed in a local court within the community is more

appropriate for trial court judges of limited geographic jurisdiction.

     For these reasons, the Court concludes that neither a public

apology nor a censure is an appropriate sanction and orders that

Judge Norris receive a public reprimand, which shall be imposed on

                                  15
him in person in open court by a judge designated by this Court. See

Hays, 313 Ga. at 150; Anderson, 304 Ga. at 168.

     Public reprimand. All the Justices concur, except LaGrua, J.,
who concurs in the judgment only. Colvin, J., disqualified.




                                16